Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 11 recites the limitation “the TIA” in lines 1 and 2. There is insufficient 
antecedent basis for this limitation in the claim. The claim use a definite article “the”, however, the claim 1 does not indicate the claim limitation of “a TIA”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 4, 9, 16-17, 19, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over “Kim US 20170145481” in view of “Wang US 20180323750”. 
	As to claim 1, Kim teaches “A device (Figure 5, #500) for sensing electrical characteristics of a sensor ([0057] teaches “The measuring device could include an array of nanopore sensors”) the device comprising: a resistor configured for coupling to the sensor (Figure 5, #508); a first amplifier (Figure 5, #501) having a first input (Figure 5, #506), a second input (Figure 5, #505), and an output (Figure 5, #509), with the resistor coupled between the second input and the output (Figure 5, #507); and a second amplifier (Figure 5, #502) comprising: a first input coupled to the output of the first amplifier (Figure 5, #512); a second input coupled to the first input of the first amplifier (Figure 5, #513); and an output configured to provide a voltage indicative of the electrical characteristics of the sensor (Figure 2, #206; Figure 5, #514; [0047] teaches “outputs a voltage value that is representative of the measured ionic current”).”
	Kim does not explicitly teach “a sense resistor”, however Kim does teach multiple resistors which are capable of sensing/determining resistance.
	Wang teaches “a sense resistor ([0016] teaches “The second amplifier 103, in cooperation with a first calibration resistor (RTI), can receive current from the working electrode (WE) and can provide a voltage (VOUT) indicative or representative of a concentration of a target chemical in the sensing environment of the electrochemical sensor 101”; i.e., a sense resistor is a resistor placed in a current path to allow the current to be measured. Figure 1 shows that the output of the amplifier 102 goes through RLOAD, which is the sense resistor and to the input of the amplifier 103).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Kim in view of Wang. In figure 1 of Wang, the system has a sense resistor that is placed in the current path of the output from the first amplifier to the input of the second amplifier. One of ordinary skill in the art would combine Kim and Wang so that obtaining sensing information can be improved. Therefore, this combination would increase the accuracy of measuring the converted output voltage.

As to claim 2, the combination of Kim and Wang teaches the claimed limitations 
as discussed in Claim 1.
Kim teaches “the electrical characteristics include a conductance of the sensor 
([0005]; [0046] teaches “The measuring device 101 may measure the ionic current produced by the molecule sample 104”; [0057] teaches “The measuring device could include an array of nanopore sensors”; i.e., a nanopore sensor measures the ionic current of a buffered ionic conducting solution).”

As to claim 4, the combination of Kim and Wang teaches the claimed limitations 
as discussed in Claim 2.
Kim teaches “the sensor, wherein the sensor is a nanowire sensor, and wherein 
the nanowire sensor is configured such that the conductance indicates a presence of one or more analytes at a surface of the nanowire sensor (Figure 9, #903; [0004]; [0005]; [0015]; [0046]; [0047]; i.e., nanowire sensors can detect both biological and chemical species in solution. A nanopore sensor can measure ionic current generated by the movement of the molecule as it passes the surface of nanopores in the ionic conducting solution, and the output voltage value is a representative of the measured ionic current, and the measurement can identify the analyte molecules. Based on the teachings in the prior art, the nanopore sensor has the same function as the nanowire sensor, therefore they are functionally equivalent; [0059])).”

As to claim 9, the combination of Kim and Wang teaches the claimed limitations 
as discussed in Claim 1.
	Kim teaches “a transimpedance amplifier (TIA) including the resistor and the first amplifier (Figure 5, #501, #507), wherein the TIA is configured to generate a sense voltage indicative of a current flowing through the sensor (Figure 5, #502, #510, #514; [0007]; i.e., label element as first/second amplifier is arbitrary and, therefore, one of ordinary skill in the art has ability to label as needed).”  
	Kim does not explicitly teach “sense resistor”,  however Kim does teach multiple resistors which are capable of sensing/determining resistance.
Wang teaches “a sense resistor ([0016]; i.e., a sense resistor is a resistor placed 
in a current path to allow the current to be measured. Figure 1 shows that the output of the amplifier 102 goes through RLOAD, which is the sense resistor and to the input of the amplifier 103).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Kim in view of Wang. In figure 1 of Wang, the system has a sense resistor that is placed in the current path of the output from the first amplifier to the input of the second amplifier. One of ordinary skill in the art would combine Kim and Wang so that obtaining sensing information can be improved. Therefore, this combination would increase the accuracy of measuring the converted output voltage.  

	As to Claim 16, Kim teaches “A device for sensing electrical characteristics of a sensor (Figure 5, #500; [0057] teaches “The measuring device could include an array of nanopore sensors” ), the device comprising: a sense amplifier comprising a first input and an output (Figure 5, #506, #509), the sense amplifier configured to generate a voltage indicative of the electrical characteristics at the output (Figure 2, #206; Figure 5, #514; [0047] teaches “outputs a voltage value that is representative of the measured ionic current”); and a transimpedance amplifier (TIA) (Figure, #501; [0008]), comprising: a first input coupled to the first input of the sense amplifier (Figure 5, #501, #506); and a second input configured for coupling to the sensor (Figure 5, #505, #507).  
	Kim does not explicitly teaches “a second input configured for coupling to the sensor.
	Wang teaches “a second input configured for coupling to the sensor (Figures 1 and 2; [0015]; [0017]; i.e., figure 1 shows that the second input of the amplifier 102 or 103 is coupled to the sensor 101).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Kim in view of Wang. In figure 1 of Wang, the system has a sensor that is coupled to the second input of either one of the amplifier, and thus, one of ordinary skill in the art would combine Kim and Wang so that obtaining sensing information can be improved. This combination would improve the accuracy of measuring the converted output voltage.

As to claim 17, the combination of Kim and Wang teaches the claimed limitations 
as discussed in Claim 16.
	Kim teaches “the electrical characteristics include a conductance of the sensor ([0005]; [0046] teaches “The measuring device 101 may measure the ionic current produced by the molecule sample 104”; [0057] teaches “The measuring device could include an array of nanopore sensors”; i.e., a nanopore sensor measures the ionic current of a buffered ionic conducting solution).”

As to claim 19, the combination of Kim and Wang teaches the claimed limitations 
as discussed in Claim 17.
	Kim teaches “the sensor, wherein the sensor comprises a nanowire sensor, and wherein the nanowire sensor is configured such that the conductance indicates a presence of one or more analytes at a surface of the nanowire sensor (Figure 9, #903; [0004]; [0005]; [0015]; [0046]; [0047]; i.e., nanowire sensors can detect both biological and chemical species in solution. A nanopore sensor can measure ionic current generated by the movement of the molecule as it passes the surface of nanopores in the ionic conducting solution, and the output voltage value is a representative of the measured ionic current, and the measurement can identify the analyte molecules. Based on the teachings in the prior art, the nanopore sensor has the same function as the nanowire sensor, therefore they are functionally equivalent).”

As to claim 25, the combination of Kim and Wang teaches the claimed limitations 
as discussed in Claim 16.
	Kim teaches “the TIA further comprises an output electrically coupled to a second input of the sense amplifier (Figure 5, #501, #505; [0005]; [0046] teaches “The measuring device 101 may measure the ionic current produced by the molecule sample 104”; [0057] teaches “The measuring device could include an array of nanopore sensors”; i.e., a nanopore sensor measures the ionic current of a buffered ionic conducting solution); the TIA is configured to generate a sense voltage at the output of the TIA that is indicative of a current through the sensor (Figure 5,, #502, #514; [0007]; [0057]); and the TIA further comprises a resistor electrically coupled between the first input of the TIA and the output of the TIA and configured to generate the sense voltage when the current flows through the sense resistor (Figure 5, #510, #512, #514; [0007]; i.e., label element as first/second input is arbitrary and, therefore, one of ordinary skill in the art has ability to label as needed).  
	Kim does not explicitly teach “a sense resistor”, however Kim does teach multiple resistors which are capable of sensing/determining resistance.
	Wang teaches “a sense resistor ([0016]; i.e., a sense resistor is a resistor placed in a current path to allow the current to be measured. Figure 1 shows that the output of the amplifier 102 goes through RLOAD, which is the sense resistor and to the input of the amplifier 103).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Kim in view of Wang. In figure 1 of Wang, the system has a sense resistor that is placed in the current path of the output from the first amplifier to the input of the second amplifier. One of ordinary skill in the art would combine Kim and Wang so that obtaining sensing information can be improved. Therefore, this combination would increase the accuracy of measuring the converted output voltage.

As to claim 26, the combination of Kim and Wang teaches the claimed limitations 
as discussed in Claim 25.
	Kim teaches “the TIA is further configured to receive an input voltage signal at the first input of the TIA (Figure 5, #504, #506) and to apply the input voltage signal to the sensor via the second input of the TIA (Figure 5, #508, #509, #512; [0005]; i.e., label element as first/second input is arbitrary and, therefore, one of ordinary skill in the art has ability to label as needed).”

	Claims 5, 7, 20-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over “Kim US 20170145481” in view of “Wang US 20180323750”, in further view of “Freire WO 2019173220”. 
As to claim 5, the combination of Kim and Wang teaches the claimed limitations 
as discussed in Claim 2.
	Kim teaches “nanowire sensor (Figure 9, #903; [0004]; [0005]; [0015]; [0047]; i.e., nanowire sensors can detect both biological and chemical species in solution. A nanopore sensor can measure ionic current generated by the movement of the molecule as it passes the surface of nanopores in the ionic conducting solution, and the output voltage value is a representative of the measured ionic current, and the measurement can identify the analyte molecules. Based on the teachings in the prior art, the nanopore sensor has the same function as the nanowire sensor, therefore they are functionally equivalent; [0059]).”
	The combination of Kim and Wang does not explicitly teach “the surface of the nanowire sensor comprises a binding entity for a biomarker for brain injury”.
Freire teaches “the surface of the nanowire sensor comprises a binding entity 
for a biomarker for brain injury ([0030]; [0161]; [0174]).
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Kim and Wang in view of Freire. This combination would improve the identifying of biomarkers present in biofluid.

As to claim 7, the combination of Kim and Wang teaches the claimed limitations 
as discussed in Claim 4.
	Kim teaches “nanowire sensor (Figure 9, #903; [0004]; [0005]; [0015]; [0047]; i.e., nanowire sensors can detect both biological and chemical species in solution. A nanopore sensor can measure ionic current generated by the movement of the molecule as it passes the surface of nanopores in the ionic conducting solution, and the output voltage value is a representative of the measured ionic current, and the measurement can identify the analyte molecules. Based on the teachings in the prior art, the nanopore sensor has the same function as the nanowire sensor, therefore they are functionally equivalent; [0059]).”
	The combination of Kim and Wang does not explicitly teach “the surface of the nanowire sensor comprises a binding entity for a biomarker for one or more infectious disease agents”.
Freire teaches “the surface of the nanowire sensor comprises a binding entity for 
a biomarker for one or more infectious disease agents ([0030]; [0161]; [0174]).
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Kim and Wang in view of Freire. This combination would improve the identifying of biomarkers present in biofluid.

As to claim 20, the combination of Kim and Wang teaches the claimed limitations 
as discussed in Claim 19.
	Kim teaches “nanowire sensor (Figure 9, #903; Figure 9, #903; [0004]; [0005]; [0015]; [0047]; i.e., nanowire sensors can detect both biological and chemical species in solution. A nanopore sensor can measure ionic current generated by the movement of the molecule as it passes the surface of nanopores in the ionic conducting solution, and the output voltage value is a representative of the measured ionic current, and the measurement can identify the analyte molecules. Based on the teachings in the prior art, the nanopore sensor has the same function as the nanowire sensor, therefore they are functionally equivalent; [0059]).”
	The combination of Kim and Wang does not explicitly teach “the surface of the nanowire sensor comprises a binding entity for a biomarker”.
Freire teaches “the surface of the nanowire sensor comprises a binding entity for 
a biomarker ([0030]; [0161]; [0174]).
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Kim and Wang in view of Freire. This combination would improve the identifying of biomarkers present in biofluid.

As to claim 21, the combination of Kim and Wang teaches the claimed limitations 
as discussed in Claim 20.
	The combination of Kim and Wang does not explicitly teach “the biomarker is a biomarker for brain injury”.
Freire teaches “the biomarker is a biomarker for brain injury ([0030]; [0161]; 
[0174]).
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Kim and Wang in view of Freire. This combination would improve the identifying of biomarkers present in biofluid.

As to claim 23, the combination of Kim and Wang teaches the claimed limitations 
as discussed in Claim 20.
	The combination of Kim and Wang does not explicitly teach “the biomarker is a biomarker for one or more infectious disease agents”.
Freire teaches “the biomarker is a biomarker for one or more infectious disease 
agents ([0030]; [0161]; [0174]).
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Kim and Wang in view of Freire. This combination would improve the identifying of biomarkers present in biofluid.

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over “Kim US 20170145481” in view of “Wang US 20180323750”, in further view of “Esfandyarpour EP 2714935”. 
As to claim 11, the combination of Kim and Wang teaches the claimed limitations 
as discussed in Claim 1.
	Kim teaches “the TIA is contained in a single integrated circuit package, the TIA comprises a plurality of discrete components (Figure 5; Abstract; [0016]; [0018]).”
	Kim does not explicitly teach “the plurality of discrete components comprises a field effect transistor (FET)”.	
	Esfandyarpour teaches “the plurality of discrete components comprises a field effect transistor (FET) ([0315] teaches “To improve the sensitivity of either the NanoNeedle or the NanoBridge, a local amplifier may be provided. The amplifier may be either a BJT or an FET”; [0388]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Kim and Wang in view of Esfandyarpour. This combination would improve operation of the detector, and provide analysis that are both sensitive and cost effective.

	Claims 31, 35, 37-38, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over “Kim US 20170145481” in view of “McClure EP 0390721”. 
As to claim 31, Kim teaches “A system for sensing electrical characteristics of a 
sensor, comprising: a transimpedance amplifier (TIA)  (Figure 5, #501) configured to provide a voltage to the sensor; and a sense amplifier configured to generate a voltage indicative of the electrical characteristics responsive to detecting a current flowing in the sensor (Figure 2, #206, #207; Figure 5, #514; [0046] teaches “The amplifying device 102 amplifies the ionic current measured by the measuring device 101 and outputs voltage signals that are representative of the ionic current measured. The analyzing device 103 may perform analysis on the voltage signals, and displays results of the analysis 105”; [0047]).”
	Kim does not explicitly teach “a transimpedance amplifier (TIA) configured to provide an alternating current (AC) voltage; and a sense amplifier configured to generate a voltage responsive to detecting a current flowing between the sensor and ground”.
	McClure teaches “a transimpedance amplifier (TIA) configured to provide an alternating current (AC) voltage (Figures 1 and 2; [0020] teaches “The amplifier 35 may be constructed, for example, as a transimpedance amplifier, in which case it converts variations in electric current flowing in and out of the proof mass 18 (predominantly if not exclusively as a result of the action of the alternating currents applied to the capacitor plates 11 and 12 on the proof mass 18) into corresponding variations in an output voltage vN”); and a sense amplifier configured to generate a voltage indicative of the electrical characteristics responsive to detecting a current flowing between the sensor and ground (Figures 1 and 2; [0011]; [0019]; [0020]; i.e., a sensor (Figure 1, #10) senses an electric current flowing (in and out of the proof mass 18) between the sensor and ground).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Kim in view of McClure. This combination would improve reliable measurement of electrical characteristics of a sensor.

As to claim 35, the combination of Kim and McClure teaches the claimed 
limitations as discussed in Claim 31.
	Kim teaches “the electrical characteristics include a conductance of the sensor ([0005]; [0046] teaches “The measuring device 101 may measure the ionic current produced by the molecule sample 104”; [0057] teaches “The measuring device could include an array of nanopore sensors”; i.e., a nanopore sensor measures the ionic current of a buffered ionic conducting solution).”

As to claim 37, the combination of Kim and McClure teaches the claimed 
limitations as discussed in Claim 35.
	Kim teaches “the sensor, wherein the sensor comprises a nanowire sensor, and wherein the nanowire sensor is configured such that the conductance indicates a presence of one or more analytes at a surface of the nanowire sensor (Figure 9, #903; [0004]; [0005]; [0015]; [0046]; [0047]; i.e., nanowire sensors can detect both biological and chemical species in solution. A nanopore sensor can measure ionic current generated by the movement of the molecule as it passes the surface of nanopores in the ionic conducting solution, and the output voltage value is a representative of the measured ionic current, and the measurement can identify the analyte molecules. Based on the teachings in the prior art, the nanopore sensor has the same function as the nanowire sensor, therefore they are functionally equivalent; [0059]).”

As to claim 38, the combination of Kim and McClure teaches the claimed 
limitations as discussed in Claim 37.
	Kim teaches “the nanowire sensor is configured to generate an impedance greater than 0.5 MΩ when at least some analytes are disposed at the surface of the nanowire sensor (Figure 9, #903; [0004]; [0005]; [0015; [0009]; [0053] teaches “the amplifier is implemented with impedances Z1 and Z2 that have large impedance (for example, if Z1 and Z2 each has an impedance of 10MΩ”; i.e., nanowire sensors can detect both biological and chemical species in solution. A nanopore sensor can measure ionic current generated by the movement of the molecule as it passes the surface of nanopores in the ionic conducting solution, and the output voltage value is a representative of the measured ionic current, and the measurement can identify the analyte molecules. Based on the teachings in the prior art, the nanopore sensor has the same function as the nanowire sensor, therefore they are functionally equivalent; [0059]).”

As to claim 47, the combination of Kim and McClure teaches the claimed 
limitations as discussed in Claim 31.
	Kim teaches “an input of the TIA is configured to receive the current and an output of the TIA is configured to provide a sense voltage to the sense amplifier (Figure 5, #501, #502, #503, #504, #509; i.e., label element as first/second input is arbitrary and, therefore, one of ordinary skill in the art has ability to label as needed), and wherein the TIA further comprises a sense resistor configured to generate the sense voltage when the current flows through the sense resistor (Figure 5, #510, #514).”

	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over “Kim US 20170145481” in view of  “McClure EP 0390721”, in further view of “Marquant US 20190310221”. 
As to claim 33, the combination of Kim and McClure teaches the claimed 
limitations as discussed in Claim 31.
	Kim teaches “the TIA is configured to receive the voltage (Figure 5, #501, #504).
	The combination of Kim and McClure does not explicitly teach “the TIA is configured to receive the AC voltage from an AC voltage source having a frequency between 500 Hz and 700 Hz”.
	Marquant teaches “the TIA is configured to receive the AC voltage from an AC voltage source having a frequency between 500 Hz and 700 Hz ([0044] teaches “The poly frequent AC voltage may comprise three, four or more frequencies. The frequencies may be in the range of 500 Hz to 20 kHz”; [0059] teaches “the evaluation device may comprise at least one transimpedance amplifier adapted to amplify response signals dependent on frequency. Subsequently, response signals may be separated by a crossover. AC current response over 500 Hz, in particular in a frequency range from 500 to 20 kHz”; i.e., the TIA can receive and response AC voltage with frequencies over 500 Hz. A person skill in the art would be able to limit the frequency range between 500 Hz to 700 Hz).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Kim and McClure in view of Marquant. This combination would improve in detecting a concentration of analytes.


	Claims 42 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over “Kim US 20170145481” in view of  “McClure EP 0390721”, in further view of “Freire WO 2019173220”. 
As to claim 42, the combination of Kim and McClure teaches the claimed 
limitations as discussed in Claim 37.
	Kim teaches “nanowire sensor (Figure 9, #903; [0004]; [0005]; [0015]; [0047]; i.e., nanowire sensors can detect both biological and chemical species in solution. A nanopore sensor can measure ionic current generated by the movement of the molecule as it passes the surface of nanopores in the ionic conducting solution, and the output voltage value is a representative of the measured ionic current, and the measurement can identify the analyte molecules. Based on the teachings in the prior art, the nanopore sensor has the same function as the nanowire sensor, therefore they are functionally equivalent; [0059]).”
	The combination of Kim and McClure does not explicitly teach “the surface of the nanowire sensor comprises a binding entity for a biomarker for brain injury”.
Freire teaches “the surface of the nanowire sensor comprises a binding entity 
for a biomarker for brain injury ([0030]; [0161]; [0174]).
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Kim and McClure in view of Freire. This combination would improve the identifying of biomarkers present in biofluid.

As to claim 45, the combination of Kim and McClure teaches the claimed 
limitations as discussed in Claim 37.
	Kim teaches “nanowire sensor (Figure 9, #903; [0004]; [0005]; [0015]; [0047]; i.e., nanowire sensors can detect both biological and chemical species in solution. A nanopore sensor can measure ionic current generated by the movement of the molecule as it passes the surface of nanopores in the ionic conducting solution, and the output voltage value is a representative of the measured ionic current, and the measurement can identify the analyte molecules. Based on the teachings in the prior art, the nanopore sensor has the same function as the nanowire sensor, therefore they are functionally equivalent; [0059]).”
	The combination of Kim and McClure does not explicitly teach “the surface of the nanowire sensor comprises a binding entity for a biomarker for one or more infectious disease agents”.
Freire teaches “the surface of the nanowire sensor comprises a binding entity for 
a biomarker for one or more infectious disease agents ([0030]; [0161]; [0174]).
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Kim and McClure in view of Freire. This combination would improve the identifying of biomarkers present in biofluid.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Wang US 20040210289” teaches “A composition containing nanomagnetic particles. The, nanomagnetic particles have an average particle size of less than about 100 nanometers, a saturation magnetization of from about 2 to about 2,000 electromagnetic units per cubic centimeter, a phase transition temperature of from about 40 to about 200 degrees Celsius, and a squareness of from about 0.05 to about 1.0; the average coherence length between adjacent nanomagnetic particles is less than about 100 nanometers; and the nanomagnetic particles are at least triatomic”.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863